Citation Nr: 1000511	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J. L.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to June 
1991, February 2002 to March 2002, and September 2003 to 
November 2004.  He also had periods of active and inactive 
duty for training between August 1969 and February 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Tinnitus was initially demonstrated years after service and 
has not been shown by competent evidence to be causally 
related to the Veteran's active duty service, active duty for 
training or inactive duty training.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service, active duty for training or inactive duty training 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated on active 
duty.  38 U.S.C.A. §§ §§ 101(24), 106, 1110, 1131, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of a March 
2007 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and a 
VA examination report.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  

The record reflects that the Veteran was afforded a VA 
examination and opinion in July 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file and a physical examination.  A reasoned 
rationale for the opinion provided was set forth.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2009); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2009). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2009).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow 
a combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).
Legal Analysis

The Veteran asserts that service connection is warranted for 
tinnitus.  With respect to a current disability, a July 2007 
VA audiology examination report shows that the Veteran was 
diagnosed with periodic bilateral tinnitus.  

The Veteran asserts that such tinnitus is due to noise that 
he was exposed to in service while working as a jet mechanic, 
recap engine mechanic, crew chief, and turbo prop engine 
mechanic.  See March 2007 VA Form 21-526 (Veteran's 
Application for Compensation and/or Pension).  The Veteran's 
DD Form 214s reflect that his military occupational 
specialties while serving in the Air Force and Air Force 
National Guard included that of a jet engine mechanic, an 
aircraft maintenance technician, and aerospace propulsion 
superintendent.  Such records also show that he received the 
small arms expert marksmanship ribbon and participated in 
Operation Desert Shield/Desert Storm in 1990 and 1991.  
Therefore, based on this evidence, the Board finds that it 
would have been consistent with the Veteran's service for him 
to have been exposed to noise while in service.  See 38 
U.S.C.A. § 1154(a).  As such, the Board concedes that the 
Veteran was exposed to acoustic trauma in service.

However, the Veteran's service treatment records are silent 
for complaints of, or treatment for, tinnitus.  Nevertheless, 
the Board observes that on his August 2007 Notice of 
Disagreement, the Veteran stated that "at the time I 
completed the medical forms at the end of my deployments I 
did have ringing in my ears.  I checked that I didn't have 
tinnitus because it wasn't explained to us what tinnitus was 
and I didn't know it meant ringing in my ears."  However, in 
reviewing the available service treatment records, the Board 
observes that the numerous hearing conservation examination 
reports, hearing conservation data forms, occupational health 
physical examinations, pre-deployment health assessments, and 
post-deployment reassessments dated between 1983 to 2006 show 
that "tinnitus" was described as "ringing of the ears," 
"constant ringing," and/or "ringing in ears."  Further, on 
each of these occasions, the Veteran specifically indicated 
that he did not have or had not experienced such 
symptomatology.   Therefore, the Board finds that any 
assertions made by the Veteran regarding his not knowing what 
tinnitus meant to be less than credible.

In order to establish service connection on a presumptive 
basis, the Veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2007, which was years after 
the Veteran's 2004 discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive direct-
incurrence basis.

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the Veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the Veteran's July 2007 VA examination opined 
that the Veteran's periodic bilateral tinnitus was not caused 
by or a result of the Veteran's military service.   In 
reaching this determination, the examiner, who indicated that 
she had reviewed the Veteran's claims file, noted that the 
Veteran also had occupational noise exposure and that he had 
worked the same job as a civil servant as he did for the 
National Guard.  She also noted that the Veteran denied 
experiencing tinnitus in 1995 as well as after returning from 
Operation Enduring Freedom in 2004.

Thus, in the absence of demonstration of continuity of 
symptomatology, or a clinical opinion that relates current 
tinnitus to service, the initial demonstration of tinnitus 
decades after service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current tinnitus is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he has experienced tinnitus since 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is not only devoid of 
objective evidence of tinnitus until 2007, but that no 
ringing in the ears was specifically noted on numerous 
clinical examinations between 1983 and 2006.  As such, the 
Board finds that any assertions by the Veteran as to 
continuity of symptomatology of tinnitus since service to be 
less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's tinnitus is 
related to noise exposure in service, or demonstration of 
continuity of symptomatology of his tinnitus since service, 
the Board finds that the negative evidence of record, 
including the July 2007 VA opinion, is of greater probative 
value than the Veteran's statements in support of his claim.  
Although the Board concludes that the evidence of record is 
sufficient to establish that the Veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that his current tinnitus is related to such 
incident of service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus and the claim must be 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


